Citation Nr: 0706884	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-38 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than March 2, 2001, 
for service connection for Paget's Disease of the right leg; 
impairment of right thigh associated with Paget's Disease of 
right leg; and history of right leg injury below knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946, with additional service in the Army National Guard from 
May 1951 to May 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Boston, Massachusetts (RO).  In those rating 
decisions, the RO effectuated a December 2004 decision of the 
Board granting service connection for a right leg disability.  
The rating decisions assigned separate ratings and an 
effective date of March 2, 2001 for the service-connected 
right leg disabilities of Paget's Disease of the right leg; 
impairment of right thigh associated with Paget's Disease of 
right leg; and history of right leg injury below knee.  The 
veteran perfected an appeal as to the assigned effective date 
for the right leg disabilities.  

The veteran did also initiate an appeal as to the assigned 
ratings for the right leg disabilities by filing a notice of 
disagreement.  In his November 2005 substantive appeal (VA 
Form 9), however, he specifically limited his appeal to the 
effective date issue.  Thus that is the only issue on appeal.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  On March 2, 2001, the RO received the veteran's 
application to reopen his claim of entitlement to service 
connection for a right leg disability, from which service 
connection was ultimately established for Paget's Disease of 
the right leg, for impairment of right thigh associated with 
Paget's Disease of right leg, and for history of right leg 
injury below knee.

2.  The veteran has not asserted that the RO's unappealed 
October 1998 rating action, that denied his claim for service 
connection for a right leg disability, was clearly and 
unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1998 rating decision that 
denied the veteran's claim for service connection for a right 
leg disability, is final.  38 U.S.C.A. § 7103 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1998).

2.  The criteria for an effective date earlier than March 2, 
2001, for a grant of service connection for Paget's Disease 
of the right leg, for impairment of right thigh associated 
with Paget's Disease of right leg, and for history of right 
leg injury below knee, have not been met.  38 U.S.C.A. 
§§ 1110, 5107, 5108, 5110, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in June 
2005.  In that letter, the RO informed the veteran of the 
types of evidence needed in order to substantiate his claim 
on appeal.  The RO has informed the veteran of the types of 
evidence needed to substantiate his claim for an earlier 
effective date for the service-connected right leg 
disabilities.  VA has also in effect informed the veteran of 
the division of responsibility between the veteran and VA for 
obtaining that evidence, and VA requested that the veteran 
provide any information or evidence in his possession that 
pertained to such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

To the extent that any communication to the veteran did not 
provide him with appropriate notice pursuant to VCAA as to 
what evidence was required for him to substantiate his claim 
for an earlier effective date for service connection, such 
procedural defect would be cured by the circumstances of this 
case.  The veteran is represented by Disabled American 
Veterans, and the veteran's representative has clearly 
expressed that the representative has actual knowledge of the 
evidence needed to substantiate the claims.  

This is shown in letters from the representative addressing 
the claim including the recent appellant's brief submitted in 
December 2006.  With the demonstration of actual knowledge of 
the evidence needed to substantiate the claim and as the 
veteran has had the opportunity to participate effectively in 
the processing of his claim, that is, the opportunity to 
submit evidence or argument on the earlier effective date 
claim, the purpose of the VCAA notice was not frustrated and 
the veteran was not prejudiced by any potential defect in the 
VCAA notice.  A remand for additional notice today would 
serve no useful purpose.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson.  In regard to the present claim for an earlier 
effective date for service connection for the right leg 
disability, the Board finds that the veteran is not 
prejudiced by a decision at this time, particularly in view 
of the Board's decision to deny the claim.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, and 
statements made in support of the veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Analysis

The veteran seeks an effective date earlier than March 2, 
2001, for service connection for right leg disabilities 
separately rated and characterized as (1) Paget's Disease of 
the right leg, (2) impairment of right thigh associated with 
Paget's Disease of right leg, and (3) history of right leg 
injury below knee; all referred to hereafter as right leg 
disabilities.  The veteran claims that the effective date for 
service connection should be in the 1970s when he first began 
seeking service connection.

The veteran is correct that he first sought service 
connection in the 1970s for a leg condition claimed as due to 
a leg injury.  He first filed an application for benefits 
based on service connection of a leg injury in April 1977.  
However, as explained below, under the procedural law 
governing claims for VA benefits, an effective date prior to 
March 2, 2001 is not warranted as a matter of law.

Following the veteran's initial claim in April 1977, in a 
October 1977 rating decision, the RO denied a claim for 
service connection for a leg injury.  There are several 
rating decisions dated after that between 1980 and 1996 
addressing a claim for residuals of left leg injury; however, 
none during that time address a claim regarding a right leg 
disorder.  

In a July 1998 rating decision, the RO denied a claim for 
service connection for a right leg injury.  The veteran was 
notified of the decision and his appellate rights later that 
month.  The veteran filed a notice of disagreement in October 
1998.  Subsequently in October 1998, the RO issued a 
statement of the case as well as a rating decision on the 
same issue of entitlement to service connection for a right 
leg injury.  The transmittal letter with those documents 
notified the veteran that to complete his appeal, he must 
file a formal appeal by completing an enclosed VA Form 9, 
Appeal to Board of Veterans' Appeals.  The veteran did not 
submit that form or otherwise perfect his appeal from the 
July 1998 rating decision; nor did he initiate an appeal as 
to the October 1998 rating decision by filing a notice of 
disagreement.

In an August 1999 letter to the RO, Senator Edward Kennedy 
enquired as to the veteran's claim.  In response, the RO 
wrote Senator Kennedy, stating that the veteran had not 
responded to the statement of the case issued to him by 
filing a VA Form 9, Appeal to Board of Veterans Appeals; and 
that therefore, the July 1998 rating decision was final.  The 
RO further noted that the veteran may yet file another notice 
of disagreement with respect to the claim, as to the October 
1998 rating decision, noting that the veteran had until 
November 2, 1999 to file that notice.    

The veteran did not appeal any of the rating decisions of 
October 1977, July 1998, or October 1998, which therefore are 
final.  38 U.S.C.A. §§ 4005; 7103 (West 1991); 38 C.F.R. 
§§ 19.118, 19.153 (1977); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

Each of those RO decisions-in October 1977, July 1998, and 
October 1998-were final in the absence of clear and 
unmistakable error (CUE).  The Board has reviewed the record 
and finds that no allegation has been made that would be 
adequate to raise a valid claim of CUE in either decision.  
38 C.F.R. § 3.105(a) (1977 & 1994); Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)).

On March 2, 2001, the RO received a letter from the veteran 
in which he raised a claim for service connection for the 
right leg injury-requesting that VA review his past claims 
for service connection for his leg injury in service.  
Essentially, he requested that his previous claim be 
reopened.

In a September 2001 rating decision, the RO denied that claim 
for service connection.  The veteran perfected an appeal by 
timely filing a notice of disagreement, and, after the RO's 
issuance of a statement of the case, a timely substantive 
appeal.  

In a December 2004 decision, the Board determined that new 
and material evidence had been submitted to reopen the claim 
for service connection for a right leg disability; and 
granted service connection for that disability.  
Subsequently, in rating decisions of February and April 2005, 
the RO effectuated the Board's grant of service connection 
for the right leg disabilities.  The RO assigned an effective 
date for service connection of March 2, 2001, on the basis 
that that was when the veteran's successful application to 
reopen a claim of service connection for the right leg 
disabilities was received.

The veteran, citing his previous attempts to obtain service 
connection for this condition, argues that an effective date 
prior to March 2, 2001, is warranted for service connection 
for the right leg disabilities.  Under governing law, 
however, the effective date for a grant of service connection 
on the basis of the receipt of new and material evidence 
following a final prior disallowance is the date of receipt 
of the application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  Therefore, the RO assigned the earliest 
possible effective date for its grant of the reopened claim, 
which as noted above was received by VA on March 2, 2001.  
See Sears v. Principi, 349 F3d. 1326 (Fed. Cir. 2003); 
Leonard v. Principi, 17 Vet. App. 447, 451 (2004).  

In Sears, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) observed that in October 1995, the 
veteran had sought to reopen a previously denied claim of 
service connection for PTSD.  The Federal Circuit noted that 
in an August 1997 rating decision, the RO had granted service 
connection for PTSD, effective October 1995.  The veteran 
challenged the effective date assigned by VA.  The Federal 
Circuit, however, held that pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii), which it declared was a valid gap-filling 
regulation, there was no conflict between 38 U.S.C.A. §§ 5108 
and 5110, and therefore the earliest possible effective date 
for service connection for a reopened claim was the date the 
reopened claim was received.  Id. at 1332.

In light of the foregoing, entitlement to an effective date 
prior to March 2, 2001, for the grant of service connection 
for the right leg disabilities is not warranted as a matter 
of law.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) 
(an earlier effective date cannot be awarded in the absence 
of statutory authority); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (a claim should be denied based on lack 
of legal merit if there is no entitlement under the law).  As 
such, the appeal must be denied.


	(CONTINUED ON NEXT PAGE)



ORDER

An effective date prior to March 2, 2001, for the grant of 
service connection for Paget's Disease of the right leg, for 
impairment of right thigh associated with Paget's Disease of 
right leg, and for history of right leg injury below knee, is 
denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


